DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 03/08/2022 has been entered. 
Claims 2-21 are pending. 
Claims 1 are canceled.  
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6, 7, 8, 11, 12, 13, 16, 17, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al., (US 20120134305 A1, herein after Damnjanovic) in view of Dayal et al., (US 2011/0243047 A1, hereinafter Dayal) and further in view of Yi et al., (US 2017/0048108 A1, herein after Yi).
Claims 2, 7, 12 and 17,
	Damnjanovic et al., a terminal in a communication system, the terminal comprising: a transceiver; and a controller configured to: receive, from a base station, information on a scheduling request (SR) resource for each of a first serving cell and a second serving cell, (Fig. 3 UE 110-b the user equipment 110-b may be configured with "component carrier 1" 305 through "component carrier N" 310, where N is an integer greater than or equal to one, ¶ [0054]. allocating one or more scheduling request (SR) resources to a user equipment configured to operate in a wireless communication system with a plurality of component carriers ¶ [0017]. Fig. 9 step 905).
Damnjanovic does not disclose identify whether the SR resource for the first serving cell overlaps with a measurement gap associated with the first service cell and the SR resource for the second serving cell overlaps with a measurement gap associated with the second serving cell; and transmit, to the base station, an SR on the SR resource for the first serving cell in case that the SR resource for the second serving cell overlaps with the measurement gap associated with the second serving cell and the SR resource for the first serving cell does not overlap with the measurement gap associated with the first serving cell.
Dayal discloses identify whether the SR resource for the first serving cell and the second serving cell overlap with a measurement gap, (Figs. 9, 13 and 15… the UE 910 and/or eNB 930 can be operable to conduct communication using a variety of radio technologies and/or resources, some of which can potentially be colliding. Thus, the UE 910 can utilize various techniques for managing coexistence between multiple radios utilized by the UE 910, ¶ [0081]…Fig. 15 identify potential colliding radios… range of parameters associated with a measurement gap pattern and/or a discontinuous reception (DRX) mode, ¶ [0083]) and transmit, to the base station, an SR on the SR resource for the first serving cell in case that the SR resource for the second serving cell overlaps with the measurement gap and the SR resource for the first serving cell does not overlap with the measurement gap (UE may request timing schedules from the eNB that allow another radio, such as a Bluetooth radio, to be active during times when LTE communications of the UE are inactive, ¶ [0083]. the UE may send a request to the eNB for DRX parameters that facilitate a TDM solution to a coexistence issue, ¶ [0116-0118] Abstract: The inactive periods may be measurement gaps. It is interpreted Bluetooth Radio as first cells and second service cell as the LTE communication radio…LTE communication radio is overlap with the inactive period. Fig. 15 identify potential colliding radios… range of parameters associated with a measurement gap pattern and/or a discontinuous reception (DRX) mode, ¶ [0083])
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Damnjanovic by using the features, as taught by Dayal in order to efficiently improve performance by achieving higher throughput and greater reliability, ¶ [0044].
Yi discloses the measurement gap associated with the first serving cell overlaps with a measurement gap associated with the second serving cell, (the measurement gap pattern between serving cells may be overlapped. In other words, a measurement gap pattern for one serving cell may be a subset of another measurement gap pattern for another serving cell, ¶ [0080]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Damnjanovic and Dayal by using the features, as taught by Yi in order to efficiently improve coverage and the system capacity, ¶ [0004].
Claim 2 encompass limitations that are similar to limitations of claim 12.  Thus, it is rejected with the same rationale applied against claim 12 above.
Claim 17 encompass limitations that are similar to limitations of claim 12, except claim 17 is base station apparatus comprising a transceiver and a controller. Damnajovic discloses fig. 3 Base station having transceiver and a controller and has capabilities of receiving and transmitting to and from UE.  Thus, it is rejected with the same rationale applied against claim 12 above.


Claims 3, 8, 13 and 18,
	Damnjanovic does not disclose wherein the SR is not transmitted on the SR resource for the second serving cell, in case that the SR resource for the second serving cell overlaps with the measurement gap associated with the second serving cell.
	Dayal discloses wherein the SR is not transmitted on the SR resource for the second serving cell, in case that the SR resource for the second serving cell overlaps with the measurement gap associated with the second service cell(the UE may send a request to the eNB for DRX parameters that facilitate a TDM solution to a coexistence issue. The UE can be configured to refrain from sending a SR or a PRACH, even if data is pending during the inactive period of the DRX cycle, ¶ [0116, 0117]. The inactive periods may be measurement gaps, abstract).
Claim 3 encompass limitations that are similar to limitations of claim 13.  Thus, it is rejected with the same rationale applied against claim 13 above.
Claim 8 encompass limitations that are similar to limitations of claim 13.  Thus, it is rejected with the same rationale applied against claim 13 above.
Claim 18 encompass limitations that are similar to limitations of claim 13.  Thus, it is rejected with the same rationale applied against claim 13 above.
Claims 6, 11, 16 and 21,
	Damnjanovic et al discloses wherein the first serving cell and the second serving cell are associated with different frequency bands (Fig. 3 UE 110-b the user equipment 110-b may be configured with "component carrier 1" 305 through "component carrier N" 310, where N is an integer greater than or equal to one, ¶ [0054].).
Claim 6 encompass limitations that are similar to limitations of claim 16.  Thus, it is rejected with the same rationale applied against claim 16 above.
Claim 11 encompass limitations that are similar to limitations of claim 16.  Thus, it is rejected with the same rationale applied against claim 16 above.
Claim 21 encompass limitations that are similar to limitations of claim 16.  Thus, it is rejected with the same rationale applied against claim 16 above.


Claims 4, 9, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic in view of Dayal and further in view of Venkob et al., (US 2014/0341192 A1, herein after Venkob).

Claims 4, 9, 14 and 19,
	Damnjanovic and Dayal do not disclose wherein a period of the SR resource is configured for each of the first serving cell and the second serving cell.
	Venkob discloses wherein a period of the SR resource is configured for each of the first serving cell and the second serving cell (transmissions with measurement gaps having different gap repetition periods and gap lengths on two component carriers at a UE where the gaps sometimes overlap, ¶ [0018, 0146]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Damnjanovic and Dayal by 
Claim 4 encompass limitations that are similar to limitations of claim 14.  Thus, it is rejected with the same rationale applied against claim 14 above.
Claim 9 encompass limitations that are similar to limitations of claim 14.  Thus, it is rejected with the same rationale applied against claim 14 above.
Claim 19 encompass limitations that are similar to limitations of claim 14.  Thus, it is rejected with the same rationale applied against claim 14 above.

Claims 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovicin view of Dayal, Yi and Yang et al., (US 20160262182 A1, herein after Yang).
Claims 5, 10, 15 and 20,
	Damnjanovic, Dayal and Yi do not disclose a hybrid automatic repeat request (HARQ) feedback and the SR are transmitted on the SR resource for the first serving cell, in case that a resource for the HARQ feedback and the SR resource for the first serving cell overlap in a time domain.
	Yang discloses a hybrid automatic repeat request (HARQ) feedback and the SR are transmitted on the SR resource for the first serving cell, in case that a resource for the HARQ feedback and the SR resource for the first serving cell overlap in a time domain (wherein transmission of at least one of the SR and the HARQ-ACK is controlled according to conditions when the repetitive transmission duration of the SR and the repetitive transmission duration of the HARQ-ACK overlap, wherein the number of repetitions set to the SR is Ns, the number of repetitions set to the HARQ-ACK is Na. performing a physical uplink control channel (PUCCH) resource allocation process for repetitive transmission of a scheduling request (SR); performing the PUCCH resource allocation process for repetitive transmission of HARQ-ACK ¶ [0005]. [0011] PUCCH resources allocated to the SR may be identical to PUCCH resources allocated to the HARQ-ACK, ¶ [0011]. Frame structure applicable to TDD, ¶ [0042]. Fig. 2). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Damnjanovic, Dayal and Yi by using the features, as taught by Yang in order to efficiently enhancing coverage in a wireless communication system, ¶ [0003]. 
Claim 5 encompass limitations that are similar to limitations of claim 15.  Thus, it is rejected with the same rationale applied against claim 15 above.
Claim 10 encompass limitations that are similar to limitations of claim 15.  Thus, it is rejected with the same rationale applied against claim 15 above.
Claim 20 encompass limitations that are similar to limitations of claim 15.  Thus, it is rejected with the same rationale applied against claim 15 above.


Response to Arguments
Applicant’s arguments with respect to claims 2, 7, 12 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pardes et al., (US 20170332350 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473